20-11563-scc       Doc 1291        Filed 06/08/21 Entered 06/08/21 21:37:58                   Main Document
                                               Pg 1 of 22



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                       Case No. 20-11563 (SCC)

                     Debtors.1                                  (Jointly Administered)


        NOTICE OF HEARING ON DEBTOR’S THIRD MOTION FOR ENTRY
      OF AN ORDER EXTENDING THE EXCLUSIVE PERIODS WITHIN WHICH
      TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

         PLEASE TAKE NOTICE that on June 8, 2021, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) filed the Debtors’ Third Motion for Entry of

an Order Extending the Exclusive Periods Within Which to File a Chapter 11 Plan and Solicit

Acceptances Thereof (this “Motion”). A hearing on the Motion will be held on June 22, 2021,

at 10:30 a.m. (Prevailing Eastern Time) (the “Hearing”) before the Honorable Judge Shelley

C. Chapman, United States Bankruptcy Judge, United States Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”), or at such other time as the Bankruptcy Court

may determine.

1
  The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral, S.A.
de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate headquarters is
located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
20-11563-scc       Doc 1291       Filed 06/08/21 Entered 06/08/21 21:37:58                  Main Document
                                              Pg 2 of 22



        PLEASE TAKE FURTHER NOTICE that, in accordance with General Order M-543,

dated March 20, 2020 (Morris, C.J.) (“General Order M-543”),2 the Hearing will be conducted

telephonically.      Any parties wishing to participate must do so telephonically by making

arrangements through CourtSolutions, LLC (www.court-solutions.com). Instructions to register

for CourtSolutions, LLC are attached to General Order M-543.

        PLEASE TAKE FURTHER NOTICE that copies of the Motion may be obtained free

of   charge     by    visiting    the   website     of    Epiq    Corporate      Restructuring,     LLC      at

https://dm.epiq11.com/aeromexico. You may also obtain copies of any pleadings by visiting

the Bankruptcy Court’s        website    at    http://www.nysb.uscourts.gov         in    accordance      with

the procedures and fees set forth therein.

        PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates at the Hearing or a later hearing. The Debtors will file an agenda before the

Hearing, which may modify or supplement the motions to be heard at the Hearing.

        PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

shall be in writing, shall comply with the Federal Rules of Bankruptcy Procedure and the Local

Bankruptcy Rules for the Southern District of New York, shall be filed with the Bankruptcy

Court (a) by attorneys practicing in the Bankruptcy Court, including attorneys admitted pro hac

vice, electronically in accordance with General Order M-399 (which can be found at

www.nysb.uscourts.gov), and (b) by all other parties in interest, in accordance with the

customary practices of the Bankruptcy Court and General Order M-399, to the extent applicable,


2
 A copy of the General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/general-order-
m-543-court-operations-under-exigent-circumstances-created-covid-19.




                                                      2
20-11563-scc    Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58          Main Document
                                          Pg 3 of 22



and shall be served in accordance with General Order M-399 and the Order Establishing Certain

Notice, Case Management, and Administrative Procedures, entered on July 8, 2020 [ECF No.

79], so as to be filed and received no later than Friday, June 18, 2021 at 12:00 p.m. (Prevailing

Eastern Time) (the “Objection Deadline”).

         PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

telephonically attend the Hearing, and failure to appear may result in relief being granted upon

default.

         PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit to the

Bankruptcy Court an order substantially in the form of the proposed order annexed to the

Motion, which order may be entered without further notice or opportunity to be heard.


Dated:     June 8, 2021
           New York, New York

                                            DAVIS POLK & WARDWELL LLP

                                            By: /s/ Timothy Graulich

                                            450 Lexington Avenue
                                            New York, New York 10017
                                            Telephone: (212) 450-4000
                                            Facsimile: (212) 701-5800
                                            Marshall S. Huebner
                                            Timothy Graulich
                                            James I. McClammy
                                            Stephen D. Piraino (admitted pro hac vice)

                                            Counsel to the Debtors
                                            and Debtors in Possession




                                               3
20-11563-scc       Doc 1291        Filed 06/08/21 Entered 06/08/21 21:37:58                   Main Document
                                               Pg 4 of 22



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                       Case No. 20-11563 (SCC)

                     Debtors.1                                  (Jointly Administered)


         DEBTORS’ THIRD MOTION FOR ENTRY OF AN ORDER EXTENDING
              THE EXCLUSIVE PERIODS WITHIN WHICH TO FILE A
            CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

         Grupo Aeroméxico S.A.B. de C.V. and its affiliates that are debtors and debtors in

possession in these proceedings (collectively, the “Debtors”) hereby file this Debtors’ Third

Motion for Entry of an Order Extending the Exclusive Periods Within Which to File a Chapter

11 Plan and Solicit Acceptances Thereof (this “Motion”). In support of this Motion, the Debtors

respectfully state as follows:

                                              Relief Requested

         1.      By this Motion, and pursuant to section 1121(d) of chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”), the Debtors seek entry of an order, substantially

1
  The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral, S.A.
de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate headquarters is
located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
20-11563-scc       Doc 1291        Filed 06/08/21 Entered 06/08/21 21:37:58                   Main Document
                                               Pg 5 of 22



in the form attached hereto as Exhibit A (the “Proposed Order” and, if entered, the “Order”),

extending the Debtors’ exclusive periods to (a) file (the “Exclusive Filing Period”) a chapter 11

plan of reorganization (the “Chapter 11 Plan”) by 1222 days through and including Monday,

October 25, 2021, and (b) solicit votes thereon (the “Exclusive Solicitation Period,” and

together with the Exclusive Filing Period, the “Exclusive Periods”) by 120 days through and

including Wednesday, December 22, 2021. The current Exclusive Filing Period and Exclusive

Solicitation Period are set to expire on Friday, June 25, 2021 and Tuesday, August 24, 2021,

respectively. The requested extensions would be without prejudice to the rights of the Debtors to

seek further extensions of the Exclusive Periods.

                                          Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a

core proceeding pursuant to 28 U.S.C. § 157(b), and, pursuant to Rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtors consent to entry of a final

order by the Court in connection with this Motion to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter a final order or judgment consistent with

Article III of the United States Constitution.

        3.       Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.




2
 A 120-day extension of the Exclusive Filing Period would result in such period ending on Saturday, October 23,
2021. Therefore the Debtors are requesting by this Motion that the Exclusive Filing Period be extended to the next
business day after 120 days: Monday, October 25, 2021.




                                                        2
20-11563-scc     Doc 1291     Filed 06/08/21 Entered 06/08/21 21:37:58             Main Document
                                          Pg 6 of 22



                                    Procedural Background

       4.       On June 30, 2020 (the “Petition Date”), the Debtors each commenced in this

Court a voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the Bankruptcy

Code. The Debtors are authorized to continue to operate their businesses and manage their

properties as debtors in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

       5.       The Debtors’ Chapter 11 Cases are being jointly administered for procedural

purposes only pursuant to Bankruptcy Rule 1015(b).

       6.       On July 13, 2020, the United States Trustee formed an Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. No trustee or

examiner has been appointed in the Chapter 11 Cases.

       7.       Detailed information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases, is set forth in the

Declaration of Ricardo Javier Sánchez Baker in Support of the Debtors’ Chapter 11 Petitions

and First Day Pleadings [ECF No. 20], filed with the Court on the Petition Date.

            The Debtors Have Made Substantial Progress in these Chapter 11 Cases

       8.       As the Court is aware, the Debtors commenced these Chapter 11 Cases in the

throes of an unprecedented pandemic that has dramatically affected the Debtors’ business and

the entire global aviation industry. Aeroméxico is the leading airline in Mexico and, pre-

pandemic, was sufficiently capitalized to continue its operational initiatives and take advantage

of its strategic partnerships. However, among many other things, the pandemic caused, and

continues to cause, severe travel restrictions, including the outright closure of borders, a severe

decline in passenger demand, and significantly reduced flight operations.

       9.       Notwithstanding the Debtors undertaking significant cost reduction and liquidity

preservation measures to protect their business, the negative effects of the pandemic led to the


                                                3
20-11563-scc      Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58            Main Document
                                            Pg 7 of 22



filing of these Chapter 11 Cases. The Debtors commenced these Chapter 11 Cases to, among

other things, preserve value, reduce costs, and rationalize their fleet and workforce.

       10.      Since this Court’s second extension of the Exclusive Periods granted on February

17, 2021 [ECF No. 905], the Debtors have accomplished a great deal to narrow remaining issues,

advance these Chapter 11 Cases, and further the plan process, all while balancing the interest of

numerous constituencies, including:

             (a) finalizing negotiations and comprehensive settlements with all of the Debtors’
                 unionized labor groups to ensure a successful reorganization is possible, and
                 obtaining court approval to enter into agreements relating to such negotiations
                 and settlements;

             (b) analyzing issues and responding to filings related to the Debtors’ loyalty program,
                 and extensive negotiations with various constituencies in connection therewith;

             (c) negotiating, and obtaining approval for, numerous agreements with various
                 aircraft counterparties, resulting in the addition of new aircraft to the Debtors’
                 fleet and the assumption of amended leases related to additional aircraft already in
                 the Debtors’ fleet;

             (d) extensively negotiating, and obtaining approval for, severance packages for
                 terminated employees, as required by Mexican law;

             (e) commencing the Debtors’ claims analysis, including expunging hundreds of
                 claims from the claims registers and communications with stakeholders related
                 thereto;

             (f) negotiating the assumption of certain essential agreements with improved terms,
                 including in relation to certain airport and related service providers;

             (g) negotiating with several of the Debtors’ creditors and stakeholders on various
                 issues in hopes of reaching resolutions without the need for litigation;

             (h) preparing for, and successfully arguing, numerous motions and applications at
                 multiple hearings; and

             (i) addressing, and continuing to address, extremely in-depth issues surrounding
                 numerous diligence requests from various parties in interest while providing ever-
                 increasing volume of relevant information.

       11.      On October 13, 2020, the Court entered the Final Order Granting Debtors’

Motion to (I) Authorize Certain Debtors in Possession to Obtain Post-Petition Financing;


                                                  4
20-11563-scc     Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58          Main Document
                                           Pg 8 of 22



(II) Grant Liens and Superpriority Administrative Expense Claims to DIP Lenders; (III) Modify

Automatic Stay; and (IV) Grant Related Relief [ECF No. 527] (the “Final DIP Order”).

Schedule 2.12 of the loan agreement governing the DIP Facility (as defined in the Final DIP

Order) (the “Equity Conversion Schedule”) imposes several conditional thresholds on the

Debtors, which the Debtors must meet before they can file the Chapter 11 Plan and solicit votes

thereon. Specifically, sections 3(i) and 4(i) of the Equity Conversion Schedule require the

Debtors to deliver the Initial Valuation Materials and the Final Valuation Materials (both as

defined therein) at least fifty days and twenty days, respectively, before filing the Chapter 11

Plan. Delivery of these Materials requires, among other things, substantial progress in the claims

reconciliation and fleet negotiation processes.

       12.     In addition, Section 4(i) of the Equity Conversion Schedule requires the Debtors

to deliver the Refinancing Qualification Certificate (as defined therein) no fewer than twenty

days before filing the Chapter 11 Plan. This requires the Debtors’ investment banker, Rothschild

& Co US Inc. and Rothschild & Co Mexico S.A. de C.V., (collectively, “Rothschild”) to certify

that the Debtors either will or will not be able to repay all Outstanding DIP Loans and

Outstanding DIP Obligations (both as defined in the Final DIP Order) in full in cash. In order to

make such a certification and otherwise provide the Final Valuation Materials as required under

the DIP Documents (as defined in the Final DIP Order), Rothschild has commenced an exit

financing marketing process to determine the terms on which the Debtors can raise sufficient

debt and/or equity financing to repay all Outstanding DIP Loans and Outstanding DIP

Obligations.

       13.     The Debtors have accomplished a great deal so far in these Chapter 11 Cases,

with an extraordinary amount of consensus. There has yet to be a matter in these Chapter 11




                                                  5
20-11563-scc    Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58          Main Document
                                          Pg 9 of 22



Cases contested on a substantive basis, despite the complex issues that have arisen, which

reflects the concerted and continuous efforts the Debtors have undertaken, and are continuing to

undertake, to engage with stakeholders and proactively address issues. The Debtors are therefore

well positioned for the next phase of these proceedings. But there is certainly plenty more to

accomplish, both in order to position the Debtors to emerge with a sustainable balance sheet and

in order to achieve the various thresholds needed to file the Chapter 11 Plan, as per the Equity

Conversion Schedule.     The months ahead will be focused on many time-consuming tasks,

including the continued rationalization of the Debtors’ aircraft fleet, complex claims analysis,

resolving issues relating to the Debtors’ loyalty program, completing the necessary prerequisites

to delivering the Initial Valuation Materials and Final Valuation Materials, and formulating the

Debtors’ Chapter 11 Plan. All this will be done in concert with various stakeholders, including

the Creditors’ Committee, Apollo Management Holdings, L.P. (“Apollo”), and the Ad Hoc

Group (as defined in the Final DIP Order).

                                   Basis for Relief Requested

       14.     Section 1121(b) of the Bankruptcy Code provides debtors with the exclusive right

to file a chapter 11 plan during the first 120 days after the commencement of a chapter 11 case.

If a debtor files a plan during this period, section 1121(c)(3) of the Bankruptcy Code provides

the debtor with an initial period of 180 days as of the commencement of the chapter 11 case to

solicit acceptance of such plan. Section 1121(d) of the Bankruptcy Code permits a court to

extend a debtor’s exclusive period to file a plan and solicit acceptances thereof upon

demonstration of “cause.” See 11 U.S.C. § 1121(d) (“[O]n request of a party in interest and after

notice and a hearing, the court may for cause reduce or increase the 120-day period or the 180-

day period referred to in this section.”). For the reasons described in this Motion, the Debtors

respectfully submit that “cause” exists to extend the Exclusive Periods.


                                                6
20-11563-scc     Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58             Main Document
                                          Pg 10 of 22



       15.     It is well established that the decision to extend the Exclusive Periods is left to the

sound discretion of the Court and should be based upon the facts and circumstances of the

particular case. See, e.g., In re Excel Mar. Carriers Ltd., No. 13-23060 (RDD), 2013 WL

5155040, at *2 (Bankr. S.D.N.Y. Sept. 13, 2013); In re Dow Corning Corp., 208 B.R. 661, 664

(Bankr. E.D. Mich. 1997); First Am. Bank of N.Y. v. Sw. Gloves & Safety Equip., Inc., 64 B.R.

963, 965 (D. Del. 1986). Although the Bankruptcy Code does not define “cause,” courts have

construed the term in consideration of the Bankruptcy Code’s underlying legislative history.

See, e.g., In re Burns & Roe Enters., Inc., No. 00-41610 RG, 2005 WL 6289213, at *4 (D. N.J.

Nov. 2, 2005) (quoting H.R. Rep. No. 103-835, at 36 (1994), as reprinted in 1994 U.S.C.C.A.N.

3340, 3344) (noting that the exclusive periods under section 1121 of the Bankruptcy Code are

intended “to promote an environment in which the debtor’s business may be rehabilitated and a

consensual plan may be negotiated”); In re Gibson & Cushman Dredging Corp., 101 B.R. 405,

409 (E.D.N.Y. 1989) (examining the applicable legislative history and noting that “[t]he ‘cause’

standard referred to in section 1121 has been referred to as a general standard that allows the

Bankruptcy Court ‘maximum flexibility to suit various types of reorganization proceedings.’”

(citations omitted)). The opportunity for a debtor to negotiate a plan unimpaired by competition

is intended to allow a debtor time to negotiate with its creditors, win support for its plan, and

ultimately its survival as a business. H.R. Rep. No. 95-595 at 231–32 (1978), as reprinted in

1978 U.S.C.C.A.N. 5963, 6191 (indicating that “cause” should be interpreted in such a way “to

allow the debtor to reach an agreement.”); see also Geriatrics Nursing Home v. First Fidelity

Bank, N.A. (In re Geriatrics Nursing Home), 187 B.R. 128, 131–32 (D. N.J. 1995) (“The

exclusivity period affords the debtor the opportunity to negotiate the settlement of its debts … by

proposing and soliciting support for its plan of reorganization without interference—in the form




                                                 7
20-11563-scc      Doc 1291     Filed 06/08/21 Entered 06/08/21 21:37:58            Main Document
                                          Pg 11 of 22



of competing plans . . .”); In re Glob. Crossing Ltd., 295 B.R. 726, 730 (Bankr. S.D.N.Y. 2003)

(noting that so long as the debtors give the court “no reason to believe that they are abusing their

exclusivity rights … [a] requested extension of exclusivity … should be granted”).

       16.      In determining whether to extend a debtor’s exclusive periods, courts consider a

variety of factors to assess the totality of circumstances affecting whether or not “cause” exists,

including:

             (a) the size and complexity of the case;
             (b) the necessity for sufficient time to permit the debtor to negotiate a
                 chapter 11 plan and prepare adequate information;
             (c) the existence of good faith progress toward reorganization;
             (d) the fact that the debtor is paying its bills as they come due;
             (e) whether the debtor has demonstrated reasonable prospects for filing a
                 viable plan;
             (f) whether the debtor has made progress in its negotiations with
                 creditors;
             (g) the amount of time that has elapsed in the case;
             (h) whether creditors are prejudiced by the extension;
             (i) whether the debtor is not seeking to extend exclusivity to pressure
                 creditors to accede to the debtor’s reorganization demands; and
             (j) the existence of an unresolved contingency.

See In re Adelphia Communs. Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006); In re McLean

Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987); In re Cent. Jersey Airport Servs., LLC,

282 B.R. 176, 183 (Bankr. D. N.J. 2002); see also In re Dow Corning Corp., 208 B.R. 661, 664

(Bankr. E.D. Mich. 1997) (identifying the above factors and noting that courts generally rely on

the same factors to determine whether exclusivity should be extended); In re Friedman’s Inc.,

336 B.R. 884, 888 (Bankr. D. Ga. 2005) (same); In re Borders Grp., Inc., 460 B.R. 818, 822

(Bankr. S.D.N.Y. 2011) (noting the debtors’ “substantial efforts … to stabilize their business and

develop a viable exit strategy”). Any one of these factors may constitute sufficient grounds for

extending a debtor’s exclusive periods. See In re Express One Int’l, Inc., 194 B.R. 98, 100

(Bankr. E.D. Tex. 1996).



                                                 8
20-11563-scc     Doc 1291     Filed 06/08/21 Entered 06/08/21 21:37:58             Main Document
                                         Pg 12 of 22



       17.      Not all of the above factors are relevant to every case and the court considers

only the relevant factors to determine whether cause exists to grant an exclusivity extension. See

In re Texaco, Inc., 76 B.R. 322, 327 (Bankr. S.D.N.Y. 1987) (holding that size and complexity of

the chapter 11 case is sufficient cause to extend exclusivity); In re Express One Int’l, 194 B.R. at

100–01 (identifying four of the factors as relevant in determining whether “cause” exists to

extend exclusivity); In re United Press Int’l, Inc., 60 B.R. 265, 269 (Bankr. D.D.C. 1986)

(finding that the debtor showed “cause” to extend exclusivity based upon three of the factors).

       a. The Chapter 11 Cases Are Large and Complex, and the Debtors Require Sufficient
          Time to Negotiate a Chapter 11 Plan in Good Faith

       18.     Courts regularly consider the size and complexity of a chapter 11 case a

determining factor of whether a court should grant an extension of the exclusive periods. See,

e.g., In re Crescent Mfg. Co., 122 B.R. 979, 982 (Bankr. N.D. Ohio 1990) (stating that “cause”

can include an “unusually large case”) (citation omitted); In re Texaco, 76 B.R. at 326 (“The

large size of the debtor and the consequent difficulty in formulating a plan of reorganization for a

huge debtor with a complex financial structure are important factors which generally constitute

cause for extending the exclusivity periods.”); see also H.R. Rep. No. 95-595, at 231–32 (1978),

as reprinted in 1978 U.S.C.C.A.N. 5963, 6191 (“[I]f an unusually large company were to seek

reorganization under Chapter 11, the Court would probably need to extend the time in order to

allow the debtor to reach an agreement.”). Indeed, the size and complexity of the case, by itself,

can support a determination that cause exists for multiple extensions of exclusivity. See, e.g., In

re Express One Int’l, 194 B.R. at 100 (noting that two previous extensions of exclusivity had

been granted based on the size and complexity of the case alone).

       19.     The Debtors are acutely aware of the costs and risks associated with operating in

chapter 11, but given the complexity and importance of the issues they face, additional time is



                                                 9
20-11563-scc     Doc 1291     Filed 06/08/21 Entered 06/08/21 21:37:58             Main Document
                                         Pg 13 of 22



needed to both fulfill the Equity Conversion Schedule’s requirements and formulate a

confirmable Chapter 11 Plan. As the Court is aware, the Debtors are Mexico’s leading airline in

terms of market share, fleet size, and network, offering passengers a full-service experience to

eighty-four global destinations. Prior to the pandemic, the Debtors offered 573 daily passenger

flights on average, servicing forty-two Mexican destinations; twenty destinations in the United

States and Canada; fifteen in Central and South America, and the Caribbean; five in Europe; and

two in Asia. The Debtors held a 24.3% share of the Mexican domestic market and a 15.8% share

of the Mexican international market (measured by passenger traffic) during 2019. During that

period, the Debtors transported 20.7 million passengers.

       20.     Moreover, the circumstances surrounding these Chapter 11 Cases are

unprecedented. The global pandemic, the resulting economic crisis, and ongoing uncertainty,

especially in the aviation industry, create a perfect storm of challenges for the Debtors’ business.

Mexican domestic capacity was reduced by as much as 75% and international capacity was

reduced by as much as 90%. As a result, the Debtors have, for large periods of these Chapter 11

Cases, only required a portion of its aircraft to be available for current operations. However,

customer demand in certain markets is starting to pick up. This confluence of developments

makes fleet planning, as well as the related development of (i) Initial Valuation Materials and

Final Valuation Materials and (ii) the structuring of the Chapter 11 Plan, extraordinarily complex

and time consuming.      In addition, the ongoing and uncertain nature of the pandemic and

economic fallout complicates the Debtors’ ability to develop the Initial Valuation Materials and

Final Valuation Materials while developing a path for exiting chapter 11, as the Debtors must

plan for an untold number of potentialities, including those based on historic, unprecedented

market conditions.    As such, the Chapter 11 Plan drafting and related negotiations, while




                                                10
20-11563-scc     Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58            Main Document
                                          Pg 14 of 22



ongoing, are complex and time-consuming. While the Debtors are confident in their ability to

ultimately formulate a value-maximizing Chapter 11 Plan, which all stakeholders could support,

that effort would certainly be aided by a further extension of the Exclusive Periods.

       21.     Furthermore, the Debtors’ conduct in these Chapter 11 Cases demonstrates their

good-faith desire to successfully reorganize in chapter 11 and emerge as a strong, leading airline.

The Debtors have been working diligently and in good faith with the Creditors’ Committee,

Apollo, the Ad Hoc Group, claimants, lessors, vendors, unions, employees, and a host of other

stakeholders to reach a value-maximizing settlement for all. Accordingly, each of the first three

factors listed above weighs in favor of the Court granting the relief sought herein.

       b. The Debtors Pay Their Bills as They Come Due

       22.     The Debtors continue to make timely payments on account of their undisputed

post-petition obligations and, as applicable, in accordance with the terms of the relevant

settlements negotiated during the pendency of these cases. As such, this factor also weighs in

favor of the Court extending the Exclusive Periods.

       c. A Relatively Short Amount of Time Has Elapsed in the Chapter 11 Cases

       23.     Just over eleven months have elapsed in the Chapter 11 Cases, which is not long

for cases of this size and complexity. See, e.g., In re Purdue Pharma L.P., No. 19-23649-RDD

(Bankr. S.D.N.Y. March 1, 2021), ECF No. 2433 (extending exclusive periods a fourth time, to

eighteen months after the petition date); In re Windstream Holdings, Inc., No. 19-22312-RDD

(Bankr. S.D.N.Y. June 22, 2020), ECF No. 2186 (extending exclusive periods a fourth time, to

more than sixteen months after the petition date).

       24.     Furthermore, large airline bankruptcies, even in economically stable times, are

extremely complex. Especially in that context, relatively little time has elapsed. See, e.g., In re

Avianca Holdings S.A. (“Avianca”), No. 20-11133-MG (Bankr. S.D.N.Y. April 14, 2021), ECF


                                                11
20-11563-scc    Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58           Main Document
                                         Pg 15 of 22



No. 1534 (granting a third 120-day extension of the exclusive periods); In re AMR Corp., No.

11-15463-SHL (Bankr. S.D.N.Y. March 27, 2013), ECF No. 7284 (granting a sixth extension of

the exclusive periods, to eighteen months after the petition date); In re Frontier Airlines

Holdings, Inc., No. 08-11298-RDD (Bankr. S.D.N.Y May 20, 2009), ECF No. 853 (granting a

third extension of the exclusive periods, to eighteen months after the petition date); In re Delta

Airlines, Inc., No. 05-17923-ASH (Bankr. S.D.N.Y. March 15, 2007), ECF No. 5225 (granting a

fourth extension of the exclusive periods, to 625 days after the petition date); In re Northwest

Airlines Corp., No. 05-17930-ALG (Bankr. S.D.N.Y. June 29, 2006), ECF No. 2959 (granting a

third extension of the exclusive periods, to 488 days after the petition date); In re UAL Corp.,

No. 02-48191-ERW (Bankr. N.D. Ill. December 16, 2005), ECF No. 14136 (granting an eleventh

extension of the exclusive periods, to almost thirty-nine months after the petition date).

Specifically, as of the date of this Motion, neither In re LATAM Airlines Group S.A., No. 20-

11254-JLG (Bankr. S.D.N.Y.) nor Avianca have filed a chapter 11 plan of reorganization despite

each filing for chapter 11 protection over a month before the Debtors, which reflects the inherent

complexity of the issues needing to be resolved in large Latin American airline bankruptcies.

Accordingly, an extension of the Exclusive Periods is appropriate.

       d. The Debtors Have Demonstrated Reasonable Prospects for Filing a Viable Chapter
          11 Plan and Are Making Progress in Negotiations with Creditors

       25.     As stated above, the approval of the DIP Facility, together with the Debtors’

comprehensive settlement agreements, will position the Debtors for a successful reorganization

in chapter 11. However, the DIP Facility provides additional steps that must be completed

before filing a plan of reorganization as compared to other cases without this type of unique

convertible DIP Facility. The Debtors continue to diligently negotiate with additional parties in

interest to complete these additional steps and are making progress with various other



                                               12
20-11563-scc     Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58           Main Document
                                          Pg 16 of 22



constituencies toward reaching agreements that will further aid their reorganization efforts.

Accordingly, these factors weigh in favor in further extending the Exclusive Periods.

       e. The Debtors Are Not Seeking to Extend Exclusivity to Pressure Creditors to Accede
          to the Debtors’ Demands and Creditors Are Not Prejudiced by the Extension

       26.     Continued exclusivity will permit the Debtors to continue diligently working with

many various creditor groups and other parties in interest. As stated above, the Debtors have

made meaningful progress thus far in these Chapter 11 Cases, with the overwhelming majority of

the Debtors’ efforts receiving broad creditor support. The Debtors are seeking an extension of

the Exclusive Periods to preserve and build upon the aforementioned progress made to date by

securing adequate time to develop a Chapter 11 Plan. Accordingly, this factor also weighs in

favor of granting the relief requested herein.

       f. The Debtors Still Must Resolve Several Important Contingencies

       27.     As discussed above, the Equity Conversion Schedule imposes several crucial

contingencies on the Debtors before they can file a Chapter 11 Plan, including the delivery of

valuation materials and the Refinancing Qualification Certificate.       The Debtors have been

diligently working to resolve these contingencies ever since the Final DIP Order was entered, but

there remains a good deal of work to do before these issues are satisfactorily resolved.

Specifically, while the Debtors have reached comprehensive labor agreements with each of their

unions, the Debtors still need to finalize the rationalization of their fleet before being ready to

structure a successful plan of reorganization. Such fleet analysis is a complicated endeavor in

good times, and even more so now when demand is difficult to project.

       28.     Moreover, the Debtors believe that it is sensible to continue their efforts to reach

agreements—including continuing to seek resolution of issues relating to the Debtors’ loyalty

program—with additional significant creditors and counterparties before proposing a Chapter 11



                                                 13
20-11563-scc     Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58            Main Document
                                          Pg 17 of 22



Plan. These circumstances preclude the Debtors from filing a Chapter 11 Plan at this juncture,

but the Debtors are continually committed to progress to a point where such a filing will be

feasible. Accordingly, this factor also weighs in favor of the relief requested herein.

                           The Relief Requested Should Be Granted

       29.     The Debtors faced four major tasks: (i) obtaining DIP financing, (ii) rationalizing

the Debtors’ labor force, (iii) rationalizing the Debtors’ fleet, and (iv) formulating a Chapter 11

Plan. Despite arriving at satisfactory resolutions of the former two issues and making significant

headway on the latter pair, and despite the Debtors’ significant progress in a host of other areas,

much work remains, given the size and complexity of these Chapter 11 Cases, as well as the

requirements imposed by the Equity Conversion Schedule. The Debtors believe it is in the best

interests of the Debtors’ estates and all parties in interest to seek an extension of the Exclusive

Periods as described herein to permit the Debtors to proceed toward the goal of a confirmable

Chapter 11 Plan that maximizes the value of the Debtors’ estates to the benefit of all parties in

interest. The Debtors’ progress to date has been achieved in no small part due to the breathing

room provided by chapter 11. The Debtors believe that maintaining their exclusive right to file

and solicit votes on a plan is critical to their ability to complete a value-maximizing and fruitful

process.

       30.     Furthermore, courts in this jurisdiction have granted relief similar, or more

extensive, to that requested herein. See, e.g., In re Avianca Holdings S.A., No. 20-11133-MG

(Bankr. S.D.N.Y. April 14, 2021), ECF No. 1534 (granting a third 120-day extension of the

exclusive periods); In re Aurora Commercial Corp., No. 19-10843-SCC (Bankr. S.D.N.Y May 5,

2020), ECF No. 433 (extending the exclusive periods for a fourth time, for a total extension of

360 days); In re Windstream Holdings, Inc., No. 19-22312-RDD (Bankr. S.D.N.Y. June 22,

2020), ECF Nos. 699, 1329, 1706, 2186 (providing for an initial extension of the exclusivity


                                                 14
20-11563-scc     Doc 1291        Filed 06/08/21 Entered 06/08/21 21:37:58        Main Document
                                            Pg 18 of 22



periods by 180 days, a second extension of 120 days, and two additional extensions of sixty days

each); In re China Fishery Group Ltd. (Cayman), No. 16-11895-JLG (Bankr. S.D.N.Y. Dec. 28,

2017), ECF No. 933 (extending the exclusive periods a fourth time, to more than seventeen

months after the petition date); In re The Great Atlantic & Pacific Tea Company, Inc., et al., No.

15-23007-RDD (Bankr. S.D.N.Y. Nov. 13, 2015), ECF Nos. 1838, 2637, 3015 (first extension of

131 days, second extension of 124 days, and third extension of 185 days); In re Residential

Capital LLC, Case No. 12-12020-MG (Bankr. S.D.N.Y. Sept. 11, 2012), ECF Nos. 1413, 2489,

3007, 3102, 3440, 3634, 3919 (granting four exclusivity extensions for a total of 464 days).

                                                Notice

       31.     Notice of this Motion will be provided to: (a) the entities on the Master Service

List (as defined in the Case Management Order and available on the Debtors’ case website at

https://dm.epiq11.com/aeromexico) and (b) any person or entity with a particularized interest in

the subject matter of this motion (the “Notice Parties”). The Debtors respectfully submit that no

further notice is required.

                                          No Prior Request

       32.     The Debtors have not previously sought the relief requested herein from the Court

or any other court.

                              [Remainder of Page Intentionally Left Blank]




                                                  15
20-11563-scc     Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58            Main Document
                                          Pg 19 of 22



               WHEREFORE, the Debtors respectfully request that the Court enter the proposed

forms of order, substantially in the form attached hereto, granting the relief requested herein, and

such other and further relief as the Court deems just and proper.


Dated:   June 8, 2021
         New York, New York

                                              DAVIS POLK & WARDWELL LLP

                                              By: /s/ Timothy Graulich

                                              450 Lexington Avenue
                                              New York, New York 10017
                                              Telephone: (212) 450-4000
                                              Facsimile: (212) 701-5800
                                              Marshall S. Huebner
                                              Timothy Graulich
                                              James I. McClammy
                                              Stephen D. Piraino (admitted pro hac vice)



                                              Counsel to the Debtors
                                              and Debtors in Possession




                                                16
20-11563-scc   Doc 1291   Filed 06/08/21 Entered 06/08/21 21:37:58   Main Document
                                     Pg 20 of 22



                                     Exhibit A

                                  Proposed Order
20-11563-scc       Doc 1291        Filed 06/08/21 Entered 06/08/21 21:37:58                   Main Document
                                              Pg 21 of 22




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                       Case No. 20-11563 (SCC)

                     Debtors.1                                  (Jointly Administered)


     ORDER EXTENDING THE EXCLUSIVE PERIODS WITHIN WHICH TO FILE
         A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

         Upon the motion (the “Motion”)2 of Grupo Aeroméxico, S.A.B. de C.V. and its affiliates

that are debtors and debtors in possession in these proceedings (collectively, the “Debtors”), for

entry of an order (this “Order”), pursuant to section 1121(d) of the Bankruptcy Code, extending

the Exclusive Periods, as more fully described in the Motion; and the Court having jurisdiction to

consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and

consideration of the Motion and the relief requested therein being a core proceeding under 28

U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and

1409; and due and proper notice of the Motion having been provided to the Notice Parties, and it

appearing that no other or further notice need be provided; and the Court having reviewed the

Motion and held a hearing to consider the relief requested in the Motion (the “Hearing”); and

the Court having determined that the legal and factual bases set forth in the Motion and at the


1
  The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral, S.A.
de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate headquarters is
located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
2
 Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
Motion.
20-11563-scc      Doc 1291      Filed 06/08/21 Entered 06/08/21 21:37:58                Main Document
                                           Pg 22 of 22



Hearing establish just cause for the relief granted herein; and the Court having determined that

the relief requested is in the best interests of the Debtors, their estates, creditors, and all parties in

interest; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT:

         1.     The relief requested in the Motion is hereby granted as set forth herein.

         2.     The Exclusive Filing Period is hereby extended by 122 days through and

including Monday, October 25, 2021. The Exclusive Solicitation Period is hereby extended by

120 days through and including Wednesday, December 22, 2021.

         3.     This Order is without prejudice to the Debtors’ right to seek further extension of

the Exclusive Periods.

         4.     The contents of the Motion and the notice procedures set forth therein are good

and sufficient notice and satisfy the Bankruptcy Rules and the Local Bankruptcy Rules for the

Southern District of New York, and no other or further notice of the Motion or the entry of this

Order shall be required.

         5.     The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.


Dated:     New York, New York
           _____________, 2021




                                                    THE HONORABLE SHELLEY C. CHAPMAN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                    2
